Exhibit 10.1 OFFICE BUILDING LEASE THIS OFFICE BUILDING LEASE (this “Lease”) is made this day of March, 2012 (the “Effective Date”), by and between , LLC, a Delaware limited liability company (“Landlord”), with its principal office at 999 Waterside Drive, Suite 2300, Norfolk, Virginia 23510, and GRUBHUB, INC., a Delaware corporation (“Tenant”), with a principal office at 2211 North Elston, Chicago, Illinois 60614 (FEIN: 26-1328194). 1. Summary of Lease Provisions. (a) Description of Property Suite Number: 2100, encompassing all rentable space on floors 20, 21 & 22 Name of Building: Burnham Center Building Address: 111 West Washington Street Building City, State & Zip: Chicago, Illinois 60602 Total RSF of Building: (b) Description of Leased Premises Leased Area of Premises (RSF): Tenant’s Prorata Share of Building: 10.35% (c) Description of Lease Term Commencement Date of Lease: September 1, 2012, subject to Section 3 below. Expiration Date of Lease: August 31, 2017, subject to Section 3 below. Total Lease Term: Sixty (60) months, subject to Section 3 below. Monthly Base Rent: Time Period Monthly Base Rent Lease Year 1 Lease Year 2 Lease Year 3 Lease Year 4 Lease Year 5 Base Year (if applicable): Security Deposit Required: A letter of credit initially in the amount of $500,000.00, subject to adjustment specified in Section 25 below. (d) Description of Addresses and Notice Addresses Remit Rental Payments to: , LLC 111 West Washington Street, Suite 1611 Chicago IL 60602 Attention: Accounts Receivable Landlord’s Notice Address: 111 West Washington, LLC c/o Harbor Group International 999 Waterside Drive, Suite 2300 Norfolk, Virginia 23510 Attn: T. Richard Litton, President With a copy to: Office of the Building 111 West Washington Street Chicago, Illinois 60602 Attn: Property Manager With a copy to: Levenfeld Pearlstein, LLC Two N. LaSalle St., Suite 1300 Chicago, Illinois 60602 Attn: Brian K. Kozminski, Esq. With a copy to: Wells Fargo Bank, N.A. Real Estate Capital Markets 1901 Harrison Street, 2nd Floor Oakland, California 94612 MAC: A0227-020 Attention: Scott Mowbray Tenant’s Notice Address: Prior to Commencement Date: 2211 N. Elston, Suite 400 Chicago, IL 60614 Attn: General Counsel and Chief Operating Officer Following Commencement Date: At the Premises (e) Brokers For Landlord: CBRE, Inc. For Tenant: U.S. Equities Realty, LLC 2. Lease of Premises. (a) Granting Clause. In consideration of the obligation of Tenant to pay the Rent (as hereinafter defined) and in consideration of the other terms, covenants and conditions hereof, Landlord leases to Tenant and Tenant leases from Landlord space in Landlord’s building described in Paragraph 1(a) above (the “Building”), located on a tract of land in the City and State re ferenced in Paragraph 1(a) above (the “Land”), containing the amount of square feet of leasable area set forth in Paragraph 1(b) above. The Premises are located in the Building as shown on the floor plan attached as Exhibit “A” (the “Premises”), and consist of 59,469 rentable square feet of space on floors 20-22 of the Building. The parties acknowledge that the Premises contain the leased area specified in Paragraph 1(b) above, which includes the floor area in the Premises plus a proportionate portion of the lobbies, corridors, halls, stairways, elevators, restrooms, storage areas and other areas and improvements within the Building provided by Landlord for the general use in common of lessees within the Building (collectively, the “Leased Area”), The Leased Area designated in Paragraph 1(b) above is stipulated and agreed to by Landlord and Tenant to be the area used for purposes of calculation of the Rent hereunder, regardless of any contrary measurements that may be made by Tenant or any other person at any time, and Tenant expressly acknowledges that prior to its execution of this Lease it has had opportunity to make an independent measurement and evaluation of such stipulated Leased Area and, accordingly, hereby waives any right it may have, whether pursuant to applicable law or otherwise, hereafter to challenge same or otherwise make objection thereto. Tenant shall also have exclusive use of the approximately 2,672 square foot patio on the 22nd floor located adjacent to (and shall comprise part of) the Premises (the “Patio Space”) at no additional cost. The Patio Space shall not count as square footage “leased” or “occupied” by Tenant and no construction allowance or other concession shall be payable with respect to same. At Tenant’s sole expense, Tenant shall repair and maintain (except as provided in the next sentence), and keep in a good, clean condition the Patio Space and all landscaping, improvements and personal property thereon. Landlord, at its expense, shall be responsible for all structural maintenance and repair of the Patio Space. (b) Quiet Enjoyment. Landlord covenants and agrees that upon Tenant’s paying the Rent and performing all of the other terms, covenants and conditions set forth in this Lease, Tenant shall, subject to the terms of this Lease and all zoning ordinances and other laws and regulations governing or regulating the use of the Premises and all easements, rights-of-way and prescriptive rights, and all presently recorded instruments which affect the Premises, peaceably and quietly have, hold and enjoy the Premises for the Term (as hereinafter defined). 2 3. Term. This Lease shall continue in full force and effect, unless sooner terminated as herein provided, for the lease term specified in Paragraph 1(c) above (the “Term”), beginning on the Commencement Date stated in Section 1(c) (the “Commencement Date”). Landlord intends to tender possession of the Premises to Tenant so that Tenant may perform Tenant’s Work on June 1, 2012. Tenant agrees that if Landlord fails to deliver the Premises to Tenant on June 1, 2012 for any reason other than delay caused by Tenant, including, without limitation, the failure for any reason of the prior tenant thereof (the “Prior Tenant”) to vacate or surrender the Premises, then (a) the Commencement Date shall be deferred one day for each day of such delay, (b) the length of the Term shall be sixty (60) full calendar months plus, if the Commencement Date is not September 1, 2012, the odd number of days in the month in which the Commencement Date occurs (which partial month shall be included in the first lease month and Base Rent payable therefore shall be prorated based on the number of days in such month), (c) the Expiration Date shall be deemed changed accordingly, and (d) Tenant shall be entitled to one (1) additional day of abated Base Rent (abated at 100%) for each day of such failure by Landlord. Landlord acknowledges that in conjunction with this Lease, it shall enter into a written agreement with the Prior Tenant to vacate the Premises no later than June 1, 2012. In the event that Landlord fails to deliver possession of the Premises to Tenant by August 1, 2012 (“Outside Delivery Date”) for any reason other than delay caused by Tenant, Tenant shall have the option to terminate this Lease upon one (1) day prior written notice to Landlord. Notwithstanding the foregoing, Tenant shall not have the right to terminate in the event that the Prior Tenant leaves behind a non-material amount of personal property that does not unreasonably delay or interfere with the commencement of Tenant’s Work and for which Landlord promptly makes arrangements to have such property removed or disposed. This right to terminate the lease described in this paragraph shall expire and be null and void on the date Landlord tenders possession of the Premises to Tenant. Tenant’s use and occupancy of the Premises prior to the Commencement Date shall be subject to all the terms and conditions of this Lease other than those requiring payment of Base Rent. The terms of this Section 3 shall be Tenant’s sole remedy in the event Landlord fails to deliver possession timely. 4. Acceptance and Use of the Premises. (a) Office Use. Tenant covenants and agrees that the Premises shall be used for general office purposes only and for no other purpose. Tenant’s acceptance of occupancy from Landlord shall constitute acknowledgment by Tenant that Tenant has inspected the Premises and that the Premises are suitable for Tenant’s intended use thereof and that Tenant accepts the Premises in “AS IS” condition. Tenant recognizes and agrees that Landlord is making no warranties, express or implied, as to the present or future suitability of the Premises for any particular use other than general office use. (b) Prohibited Activities. Tenant shall not use or permit the use or occupancy of the Premises in any manner which: (i) is unlawful or is in violation of any applicable legal or governmental requirement, ordinance or rule; (ii) may be dangerous to persons or property; (iii) may invalidate or increase the amount of premiums for any insurance policy affecting the Building (collectively “Material Insurance Change”) (and if, the foregoing notwithstanding, any additional amounts of insurance premiums are so incurred, Tenant shall pay Landlord such additional amounts on demand as Additional Rent (as hereinafter defined), provided that such payments shall not authorize such use and provided Tenant did not cure Landlord’s prior written notice to Tenant of Material Insurance Change); (iv) may create a nuisance, disturb other lessees of the Building or occupants of neighboring properties, or injure the reputation of the Building; or (v) violates the Rules and Regulations (as hereinafter defined) or any restriction, covenant or encumbrance of record affecting the Building. Without limiting the generality of this Paragraph 4, Tenant may only use or permit the use or occupancy of the Premises for educational or school purposes provided (x) such use is only incidental to Tenant’s primary use and (y) Tenant complies with a previously granted exclusive at the Building that states in pertinent part as follows: “[No] space in the Building [may be used for] (x) a school occupying more than 10,000 rentable square feet in the Building or (y) a school of any size that primarily teaches digital arts, entertainment technology, film, computer animation or recording arts.” Tenant shall be responsible for and pay to Landlord as Additional Rent upon demand any costs incurred by Landlord by reason of misuse and/or damage to the Premises or any portion of the Building caused by Tenant, its agents, employees, contractors or invitees. All such restrictions and Rules and Regulations shall be enforced in a non-arbitrary manner among all tenants and other occupants of the Building. 3 5. Monthly Rent, Additional Rent, etc. (a) Rent. Tenant agrees to pay to Landlord at the address specified in Paragraph 1(d) above, or at such other place reasonably designated from time to time in writing by Landlord, the Monthly Base Rent as specified in Paragraph 1(c) above and any Additional Rent (collectively, the “Rent”). As used herein, the term “Additional Rent” shall mean (i) any sales, use or other tax, excluding federal or state income taxes applicable to Landlord or Landlord’s personal property, now or hereafter imposed upon rents or other sums due to Landlord under this Lease, (ii) the amounts owed by Tenant as specified in Paragraph 6 hereof, (iii) any sum owed for costs incurred by Landlord which are in excess of the sum of any Tenant improvement allowance upon which Landlord and Tenant have agreed, if any, (iv) any sum owed for excess utilities, if any, under Paragraph 7 hereof, and (v) any other sums owed by Tenant pursuant to this Lease or in connection with Tenant’s occupancy of the Premises. The Rent is due in advance on the first day of each month without notice or demand and without any deduction or offset. The Rent for any partial Lease month shall be prorated. Tenant’s obligation to pay the Rent to Landlord shall be independent of every other covenant or obligation under this Lease. (b) Escalation. Each period of twelve (12) full calendar months during the Term, commencing on the Commencement Date, is herein referred to as a “Lease Year” (and the first Lease Year includes any fractional calendar month at the beginning of the Term). The Monthly Base Rent for each Lease Year after the first Lease Year shall be increased as shown in Paragraph 1(c) above. Accordingly, if the Commencement Date is other than the first day of a month, the first adjustment of the Monthly Base Rent pursuant hereto (i.e., the first day of the second Lease Year) shall be made on the twelfth month anniversary of the first day of the month following the month in which the Commencement Date falls and annual adjustments of the Monthly Base Rent thereafter (i.e., the first day of each Lease Year) shall be made on each anniversary of the date of such first adjustment date. (c) Late Charges; Partial Rent Payment. All delinquent Rent or other sums due from Tenant to Landlord shall bear interest at the greater of the maximum rate permitted by applicable law or the Prime Rate as published by JP Morgan Chase plus 7%, whichever is less, from the date due until paid. Tenant shall pay a charge equal to $50.00 per returned check or the amount to which Landlord is entitled under state law, whichever is greater. Notwithstanding anything herein to the contrary, no late fees and charges shall exceed the amounts permitted by applicable law. Tenant expressly agrees and acknowledges that Landlord’s acceptance at any time of any partial Rent payment and/or Landlord’s application of any portion thereof, at Landlord’s discretion, to the interest and/or late payment service charge associated therewith shall not constitute a waiver by Landlord of its right to receive and, if necessary, seek and obtain, through any means available to Landlord, whether hereunder or pursuant to applicable law, the entirety of the subject Rent payment. (d) Rent Abatement. Notwithstanding the foregoing, provided Tenant is not in Default under this Lease, one half (1/2) of Tenant’s obligation to pay Base Rent shall be abated (“Abated Rent”) during the first six (6) calendar months after the Commencement Date (the “Abatement Period”). To illustrate, if the Commencement Date occurs on September 5, 2012, then the Abatement Period will commence on the Commencement Date and end on March 4, 2013. If the Abatement Period does not end on the last day of a calendar month, then on the day following the Abatement Period, Tenant shall make a prorated Base Rent payment for the remainder of such month. Tenant may be entitled to additional rent abatement following the Abatement Period pursuant to Section 3 above in the event Landlord is late in tendering possession of the Premises. 6. Operating Costs Adjustment. (a) Definitions: The terms identified by this Paragraph 6 shall have the following meaning with respect to the provisions of this Lease: “Tenant’s Prorata Share” shall mean the percentage set forth in Paragraph 1(b) above. “Real Estate Taxes” shall include any form of assessment (including any so-called “special” assessment), license fee, license tax, business license fee, business license tax, commercial rental tax, levy, charge, penalty or tax, imposed by any authority having the direct power to tax, including any city, county, state or federal government, or any school, agricultural, lighting, water, drainage, traffic or other improvement or special district thereof, against the Premises and/or any portion of the Building. If at any time during the term of this Lease the method of taxation prevailing at the commencement of the term hereof shall be altered so that any new tax, assessment, levy, imposition or charge, or any part thereof, shall be measured by or be based in whole or in part upon the Premises and/or any portion of the Building, the Premises and/or any portion of the Building, or the rent, additional rent or other income there from and shall be imposed upon the Landlord, then all such taxes, assessments, levies, impositions or charges, or the part thereof, to the extent that they are so measured or based, shall be deemed to be included within the term Real Estate Taxes for the purposes hereof, to the extent that such Real Estate Taxes would be payable if the Real Estate were the only property of Landlord subject to such Taxes. There shall be excluded from Real Estate Taxes all federal and state income taxes, federal excess profit taxes, franchise, capital stock, personal property tax and federal or state estate or inheritance taxes of Landlord. All references herein to Real Estate Taxes “for” a particular year shall be deemed to refer to the Real Estate Taxes paid in such year without regard to when such Taxes are payable, as such Real Estate Taxes are adjusted from time to time. 4 “Operating Expenses” shall mean all expenses of any kind or nature with respect to the Building and shall include, but not be limited to the cost of building supplies; costs incurred in connection with janitorial services; general maintenance and repair of the Building including the heating and air conditioning systems and structural components of the buildings in the Building; landscaping, insurance, including fire and extended coverage and public liability insurance and any rental insurance and all risk insurance (should Landlord decide to carry the same) but Tenant shall have no interest in such insurance or the proceeds thereof; labor costs incurred in the operation and maintenance of the Building, including wages and other payments; costs to Landlord for Workmen’s Compensation and disability insurance; payroll taxes and welfare fringe benefits, including building management fees not to exceed 3% of the Building’s gross revenues, reasonable legal, accounting, inspection and consultation fees (including all fees incurred in the review and appeal of Real Estate Taxes) incurred in connection with the Building; any expense attributable to costs incurred by Landlord for any capital improvements or structural repairs to the Building but only those required by any change in the laws, ordinances, rules, regulations or otherwise which were not in effect on the Effective Date required by any governmental authority having jurisdiction over the Building, which costs shall be amortized over a term equal to the “simple pay-back” period, as determined by IRS rules or the reasonable useful life of such improvement; and any costs incurred by Landlord in making capital improvements or other modification to the Building or any part thereof which reduce the Operating Expenses, which costs shall be amortized in an amount equal to that of such capital improvements’ actual reduction in Operating Expenses. If the Building is less than 95% occupied or in the event Landlord is providing services to less than 95% of the Building during any calendar year, the Operating Expenses for the year in question that vary with occupancy, limited to expenses associated with janitorial, janitorial supplies, waste removal, utilities other than electricity, up to 35% of the common area electricity costs, and management fees, shall be adjusted to reflect a ninety-five percent (95%) occupancy or service level, as the case may be, of the Building. Operating Expenses shall expressly exclude: (A) interest and principal payments on mortgage debt; (B) loan fees and participation payments; (C) ground rental payments; (D) the cost of capital improvements except to the extent allowed as stated above; (E) the costs of painting or decorating rentable areas; (F) the costs of tenant finish alterations to Tenant’s premises or the premises of other tenants of the Building, or the cost of any work furnished by the Landlord without charge as an inducement for a tenant to lease space (i.e., free rent, improvement allowances); (G) depreciation of the Building; (H) salaries and other compensation of executive officers of the Landlord or property managing agent senior to the Building’s general manager; (I) income or franchise taxes or other such taxes imposed or measured by the income of the Landlord from the operation of the Building; (J) the cost of constructing, installing, operating or maintaining any special service or facility such as an observatory, broadcasting facility, luncheon club, athletic or recreational club, cafeteria or dining facility to the extent such service or facility is not available to Tenant in common with other tenants; (K) the costs associated with utilities, services or amenities to the extent not available to all tenants or to the extent provided to any tenant to a materially greater extent or more favorable manner than generally provided to other tenants; the costs of correcting latent defects and defects in construction or renovation of the Building or its systems to the extent Landlord has been reimbursed by third parties such as insurance companies proceeds; (L) fines and penalties payable by Landlord; (M) the cost of any work performed or service provided for which fees are charged or other compensation received directly as opposed to via an operating expense provision such as this; (N) payments for rental items, the cost of which would constitute a capital expenditure if such equipment were purchased, except to the extent allowed as stated above; (O) legal expenses incurred in connection with tenant leases including, without limitation, negotiations with prospective tenants and enforcing provisions of this lease or other leases in the Building; (P) costs for sculptures, paintings and other objects of art located in the interior or on the exterior of the Building or immediately adjacent thereto, provided that Landlord may include in Operating Expenses reasonable repair and maintenance costs with respect to same; (Q) any fees and expenses paid to an agent which is related to the Landlord to the extent such fees or expenses are in excess of the customary market amounts which would be paid in the absence of such a relationship; (R) expenditures for repairs or maintenance which are covered or repaired at no additional cost by warranties, guarantees or service contracts (provided that the cost of all such service contracts may be included in Operating Expenses); (S) any expenditure for which the Landlord has been reimbursed by third parties such as insurance companies or Would have been compensated through proceeds of insurance had the Landlord maintained the insurance required under this Lease; (T) advertising, promotional and marketing expenses; (U) real estate brokerage and leasing commissions; (V) expenses in connection with repairs or other work occasioned by the exercise of the right of eminent domain; (W) damages incurred due to the gross negligence or intentional misconduct of the Landlord; (X) debt costs or the costs of financing or refinancing; (Y) the costs, fines or penalties incurred due to violations by the Landlord of any governmental rule or authority; and (Z) the Landlord’s general overhead and administrative costs and expenses not directly related to the operations of the Building. “Utilities” shall mean actual costs incurred in connection with all energy sources for the Building such as propane, butane, natural gas, steam, electricity, solar energy and fuel oil and the costs of water and sewer service. 5 Real Estate Taxes, Operating Expenses and Utilities may be referred to hereinafter in this Paragraph 6 collectively as the “Common Expenses”. Landlord and Tenant acknowledge that Tenant’s monthly obligation hereunder with respect to the Common Expenses beginning with the first month of the Term shall be the amount set forth in Paragraph 6(b) below, which shall be subject to reconciliation and adjustment as provided in Paragraph 6(b) below. (b) Adjustment Mechanism: During each calendar year of the Term, Tenant agrees to pay to Landlord an amount (the “Expense Payment”) equal to Tenant’s Prorata Share of the amount of the increase in each of the categories of Operating Expenses, Real Estate Taxes and Utilities over the Base Year expenses for each such category of the Common Expenses. The estimated Expense Payment for the year 2012 currently is, for Real Estate Taxes, the amount of $4.31 per r.s.f. and for Operating Expenses, the amount of $7.33 per r.s.f. It is hereby agreed that the expenses constituting Operating Expenses, Real Estate Taxes and Utilities shall be segregated from one another and calculated independently, and if the actual expense for any one of the three categories of Common Expenses is less than the Base Year expense for that category, such decrease shall not be netted against any increase from any other category of the Common Expenses. Operating Expenses shall be calculated in accordance with sound accounting principles, consistently applied. Beginning with the first month of the first calendar year following the Base Year and continuing on each succeeding month during the Term subject to adjustment by Landlord on the first month of each succeeding calendar year during the Term, Tenant shall pay to Landlord monthly on the first day of each month an amount equal to one-twelfth (1/12th) of the estimated Expense Payment for the new calendar year as reasonably estimated by Landlord. Landlord shall provide a statement of such estimated Expense Payment to Tenant upon Landlord’s determination thereof, which estimate may be reasonably adjusted from time to time. Until Tenant receives such statement, Tenant’s monthly payment for the new calendar year shall continue to be paid at the then current rate; however, Tenant shall begin making the new monthly estimated Expense Payment beginning on the first day of the month following the month in which Tenant receives such statement, which shall be on or before May 1. Notwithstanding when such statement is received, Tenant acknowledges its obligations for and agrees to pay when billed the new monthly estimate of the Expense Payment for each new calendar year retroactive to the commencement of such new calendar year. As soon as practicable following the end of each calendar year during the Term but no later than May 1 (provided that the annual statement may be provided as late as September 1 so long as Landlord is actively pursuing completion of such statement), beginning with the end of the calendar year following the Base Year, Landlord shall submit to Tenant a statement (the “Common Expenses Statement”) setting forth the actual amount of the Expense Payment for the calendar year just completed. To the extent that the Expense Payment for the period covered by such Common Expenses Statement exceeds the monthly- billed estimates thereof for the calendar year just completed, Tenant shall pay to Landlord the difference within thirty (30) days following its receipt of such Common Expenses Statement from Landlord. To the extent that the Expense Payment for the period covered by such Common Expenses Statement is less than the monthly-billed estimates thereof for the calendar year just completed, Landlord shall credit the difference against the estimated Expense Payment owed by Tenant for the then current calendar year, except during the last year of the term, in which case Landlord shall pay Tenant for any such outstanding amount. Tenant’s covenant to pay the Expense Payment shall survive the expiration or early termination of this Lease. If the final year of this Lease is less than a full calendar year, then the Expense Payment for such partial calendar year shall be prorated. After receiving an annual Common Expenses Statement and giving Landlord thirty (30) days prior written notice thereof, Tenant may inspect or audit Landlord’s records relating to Operating Expenses for the period of time covered by such Common Expenses Statement in accordance with the following provisions. If Tenant fails to object to the calculation of Operating Expenses on an annual Common Expenses Statement within ninety (90) days after the statement has been delivered to Tenant or if Tenant fails to conclude its audit or inspection within ninety (90) days after the statement has been delivered to Tenant, then Tenant shall have waived its right to object to the calculation of Operating Expenses for the year in question and the calculation of Operating Expenses set forth on such statement shall be final. Tenant's audit or inspection shall be conducted at the Building, shall not unreasonably interfere with the conduct of Landlord's business, and shall be conducted only during reasonable business hours. Tenant shall pay the cost of such audit or inspection unless the total Operating Expenses for the period in question is determined to be in error by more than 4% in the aggregate, in which case Landlord shall pay the audit cost. Tenant may not conduct an inspection or have an audit performed more than once during any calendar year. If such 6 inspection or audit reveals that an error was made in the Operating Expenses previously charged to Tenant, then Landlord shall refund to Tenant any overpayment of such costs, or Tenant shall pay to Landlord any underpayment of such costs, as the case may be, within thirty (30) days after notification thereof. Tenant shall maintain the results of each such audit or inspection confidential and shall not be permitted to use any third party to perform such audit or inspection other than an independent firm of certified public accountants with at least ten (10) years of experience reviewing office building expense reconciliations: (1) that is not compensated on a contingency fee basis or in any other manner which is dependent upon the results of such audit or inspection (and Tenant shall deliver the fee agreement or other similar evidence of such fee agreement to Landlord upon request), and(2) that agrees with Landlord in writing to maintain the results of such audit or inspection confidential unless compelled by a court to deliver same. Nothing in this section shall be construed to limit, suspend, or abate Tenant's obligation to pay Rent when due, including Operating Expenses. (c) Arbitration. Subject to subparagraph (b)(5) above, any dispute between the parties with respect to a Common Expenses Statement shall be settled by arbitration before a single arbitrator in the city in which the Premises is located and in accordance with the Commercial Arbitration Rules of the American Arbitration Association as amended and in effect on the date notice is given of the intention to arbitrate and otherwise in accordance with applicable law. The determination of the arbitrator shall be final, binding and conclusive on all the parties and judgment may be rendered thereon by any court having jurisdiction, upon application of either Landlord or Tenant. 7. Services. (a) Description of Services. Landlord shall provide, at Landlord’s expense subject to Landlord’s ability to include same in Operating Expenses, according to customary standards for Class B office buildings of similar kind and quality in downtown Chicago, Illinois: (i) water from regular fixtures in the Building for drinking, lavatory and toilet purposes; (ii) janitorial services in the Premises five (5) days/nights per week (Monday through Friday), excluding national holidays, in accordance with Exhibit “D”, including, without limitation, cleaning and trash removal in the Common Areas (as hereinafter defined); (iii) heating and cooling (HVAC) of the Premises Monday through Friday, 8:00 a.m. to 6:00 p.m., and Saturday, 8:00 a.m. to 1:00 p.m., excluding the following holidays: New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, Christmas Day (collectively, “Regular Business Hours”) (Building HVAC systems, including the existing rooftop units described in this subsection (a) below that serve the 22nd floor, shall be in good working order on the Effective Date); (iv) manned and electronic security services for the Building 365 days a year; and (v) elevator service to the Premises 365 days a year. HVAC may be provided at other times, at the sole cost and expense of Tenant, paid as Additional Rent, which charge shall be at Landlord’s then standard charge for after-hours HVAC service. The charge for base building after-hours HVAC service is currently $120 per floor per hour, subject to increase from time to time. Such hourly rates shall be based upon Landlord’s cost of providing such services, and shall include a component for Landlord’s overhead, depreciation, maintenance and labor costs in providing such services. If any of Landlord’s other tenants served by the equipment providing such additional service to the Premises request that Landlord simultaneously provide such service to such other tenants, the cost of Landlord providing such additional and concurrent service shall be prorated among all of Landlord’s tenants requesting such service, on a reasonable basis, as determined by Landlord. If the level of occupancy of the Premises, or any machinery or equipment which generates abnormal heat, creates unusual demands on the HVAC system serving the Premises, Landlord shall provide Tenant with written notice thereof. Landlord acknowledges that Tenant’s proposed 24/7 business operations will require installation and operation by Tenant of supplemental HVAC. Consequently, Landlord will reasonably approve Tenant’s installation of supplemental HVAC for the Premises. In the event that Tenant is delayed or unable to obtain a permit for Tenant’s intended supplemental HVAC equipment, then Landlord shall provide Tenant until Tenant installs its supplemental HVAC (not to exceed six (6) months), a fifty percent (50%) discount off Landlord’s standard charge for base building after-hours HVAC service (i.e., 50% off the currently $120 per floor per hour charge described above). If Tenant does not, within five (5) days after receipt of notice from Landlord, take steps, at Tenant’s expense, as shall be necessary to cease adverse effect on the air-conditioning or heating system or to install Tenant’s own Landlord-approved supplemental HVAC system, Landlord shall have the right, in its reasonable discretion, to install supplemental air-conditioning or heating units in the Premises, and the documented, third party cost of such supplemental units (including the cost of acquisition, installation, operation, use and maintenance thereof) shall be paid by Tenant to Landlord in advance or on demand as Additional Rent. Other services requested by Tenant may be provided by Landlord at its sole discretion and charged to Tenant as Additional Rent. Tenant shall have the option to contract with third party janitorial service providers at Tenant’s cost to supplement any necessary janitorial services not otherwise provided by Landlord, provided Tenant’s contractors comply with Building rules, insurance requirements and are union. Subject to availability, at Landlord’s actual cost of providing such services, Landlord may provide condenser water for Tenant’s supplemental cooling needs, provided Tenant pays as Additional Rent Landlord’s then actual charge for condenser water, currently $133.56 per ton per year, subject to increase from time to time. Landlord represents that enough condenser water is available to provide up to 40 tons of supplemental cooling capacity. Landlord’s condenser water charges shall be based upon Landlord’s actual cost of providing such service, and shall include a component for depreciation, maintenance and labor costs in providing such service. 7 Notwithstanding anything to the contrary contained herein, the parties agree and acknowledge there are two rooftop units which currently service the conference rooms in the Premises as follows: (1) NE Rooftop Unit: Serves conference rooms A & B on the 22nd Floor, reception are on 21 and the conference room west of the reception area on the 21st Floor; and (2) E Center Unit: Serves conference room C on the 22nd Floor. During the Term, Landlord shall permit Tenant to have control of these units by installing separate meters upon Landlord’s preapproval and at Tenant’s reasonable expense. Utility costs for the operation of these units shall be an Operating Expense during Regular Business Hours and at Tenant’s sole expense outside of Regular Business Hours. As stated in Section 8(a) below maintenance of such units shall be Landlord’s responsibility. (b) Electricity. Electricity shall be distributed to the Premises by Landlord. Tenant shall obtain all of its electricity from Landlord and shall pay all of Landlord’s charges, which charges shall be based on meter readings and shall not exceed Landlord’s actual charges received from the public utility furnishing such electricity directly to Tenant. All electricity used during the performance of janitor service in the Premises, or the making of any alterations or repairs in the Premises, or the operation of any special air conditioning systems serving the Premises shall be paid for by Tenant. At any time during the Term, Landlord may elect that electricity shall instead be distributed to the Premises directly by an electric utility company serving the Building, in which case Landlord shall make available Landlord’s meters, wire and conduits to be used for such distribution, without cost to Tenant (except related costs included in Operating Expenses). If an electric utility company is distributing electricity to the Premises, Tenant shall make all necessary arrangements with the utility company for metering and paying for electric current furnished to the Premises. Notwithstanding anything to the contrary contained herein, Landlord shall use commercially reasonable efforts to maintain and supply whenever necessary redundant electricity in the Building. (c) Interruption. Tenant agrees that Landlord shall not be liable for damages, and the Rent shall not abate, for failure to furnish or delay in furnishing any service in a timely manner due to casualty, condemnation or by reason of force majeure or any other reason other than the gross negligence or intentional misconduct of Landlord. Any failure or delay as a result of these reasons shall not be considered an eviction or disturbance of Tenant’s quiet enjoyment, use or possession of the Premises. However, if an interruption of service prohibits Tenant from using the Premises, such interruption is within Landlord’s control to remedy, and such interruption continues for more than three (3) consecutive days, then Tenant’s obligation to pay Rent and Additional Rent thereafter shall abate until such service and Tenant’s ability to use the Premises resumes. Landlord shall use commercially reasonable efforts to minimize interference with Tenant’s use and occupancy of the Premises as a result of any such failure, defect or interruption of any such service, or change in the supply, character and/or quantity of, electrical service, and to restore any such services, remedy such situation and minimize any interference with Tenant’s business. 8. Maintenance. (a) Maintenance by Landlord. Subject to the terms of Paragraph 6 above with respect to cost allocation, Landlord shall keep or cause to be kept the (i) foundations, (ii) roof, (iii) Building HVAC system (including the existing HVAC system that exclusively serves the 22nd floor), elevator system, and Building security system, (iv) Building common utility lines providing service to the Building or the Premises, (v) structural portions or the walls of the Building, (vi) the skylight in the north reception area between the 21st and 22nd floors; and (vii) Common Areas in good order, repair and condition except for damage thereto due to the intentional misconduct and/or negligent acts or omissions of Tenant, its agents, employees, contractors or invitees. Landlord shall commence required repairs as soon as reasonably practicable after receiving written notice from Tenant thereof. Except as provided in this paragraph, Landlord shall not be obligated to make repairs, replacements or improvements of any kind upon or to the Premises, or to any equipment, merchandise, stock in trade, facilities or fixtures therein, all of which shall be Tenant’s responsibility. Landlord shall employ security for the Building in accordance with Section 7(a) above; provided however Tenant expressly agrees and acknowledges that Landlord’s employment of security shall not be deemed an undertaking by Landlord to ensure the safety of Tenant or any of its agents, employees, contractors, customers or invitees or the property of any such parties. (b) Maintenance by Tenant. Tenant shall at all times and at Tenant’s sole expense keep all parts of the Premises not required herein to be maintained by Landlord (including, without limitation, Tenant’s supplemental HVAC equipment and satellite dish and related installations) in good order, condition and repair and in a clean, orderly, sanitary and safe condition, damage by unavoidable casualty excepted. Without limitation on the foregoing, Tenant’s obligations shall include, without limitation, doing such things as are necessary to cause the Premises (including, without limitation, fire/life safety systems within the Premises) to comply with all applicable current and future laws, rules, regulations and orders of any federal, state and/or local governmental and public bodies and agencies. If replacement of equipment, fixtures and appurtenances thereto are necessary, Tenant shall replace the same with equipment, fixtures and appurtenances of the same quality and shall repair all damages caused by such replacement. 8 9. Common Areas. All private sidewalks, lighting facilities, hallways, stairways, lobbies, elevators, restrooms and other areas and improvements provided by Landlord for the general use in common of lessees and their customers in the Building (all herein collectively called the “Common Areas”) shall at all times be subject to the exclusive control and management of Landlord; provided, however, that Landlord’s exclusive control and management of the Common Areas shall not be deemed an undertaking by Landlord to ensure or be a guaranty of the safety of Tenant or any of its agents, employees, contractors, customers or invitees, or the property of any such parties. Tenant shall have the non-exclusive right to use the Common Areas, in common with other lessees in the Building, subject to the Rules and Regulations (as hereinafter defined). If the size or configuration of the Common Areas is diminished or altered, Landlord shall not be liable to Tenant on account thereof nor shall Tenant be entitled to any compensation or reduction or abatement of the Rent, and any such diminution or alteration shall not be considered a constructive or actual eviction. Tenant also agrees that Landlord shall have the right to do and perform such acts in and to the Common Areas as Landlord, in the exercise of its good faith business judgment, shall determine from time to time to be advisable. Landlord shall use commercially reasonable efforts to ensure that Landlord’s control of and acts within the Common Areas do not materially hinder access to, nor materially diminish Tenant’s quiet enjoyment or use of, the Premises. To the extent permitted by law, Tenant may use the Building’s fire stairs connecting the floors of the Premises as convenience stairs for inter-floor access within the Premises. To the extent permitted by law and provided Landlord’s keycards continue to provide access, Tenant may install an internal key card system as part of this right at Tenant’s expense. Landlord may require that any system so installed by Tenant be compliant, compatible, and installed in a coordinated manner with Landlord’s fire and security systems, including giving the main Building system the ability to lock or unlock the doors in the event of an emergency or test. Tenant’s indemnity obligations under Section 18(a) of the Lease are hereby expanded to include accidents or occurrences in or about the stairwell, in addition to in or about the Premises. At Landlord’s request, Tenant shall be required to remove Tenant’s card key access system and restore any damage caused thereby upon the expiration or earlier termination of the Lease. Any alterations that Tenant desires to perform in the Building’s stairwells must be compliant with code and may only be made with Landlord’s prior written consent. Ordinances And Regulations. Tenant shall comply promptly, at Tenant’s sole cost and expense, with all current and future laws, codes, ordinances, rules and/or regulations of any municipal, county, state, federal and/or other governmental authority and any bureau or department thereof, including without limitation Environmental Laws (as hereinafter defined) and the Americans With Disabilities Act (and any and all regulations adopted in connection therewith) and with all applicable requirements of regulatory or other such insurance bodies, and of the Board of Fire Underwriters or any other body exercising similar functions, which may be applicable to the Premises and Tenant’s use or occupancy of the Premises, and shall comply with the requirements of all of Landlord’s policies of insurance at any time in force with respect to the Building. Landlord shall comply promptly with all current and future laws, codes, ordinances, rules and/or regulations of any municipal, county, state, federal and/or other governmental authority and any bureau or department thereof, including without limitation Environmental Laws (as hereinafter defined) and the Americans With Disabilities Act (and any and all regulations adopted in connection therewith) and with all applicable requirements of regulatory or other such insurance bodies, and of the Board of Fire Underwriters or any other body exercising similar functions, which may be applicable to the common areas of the Building, and shall comply with the requirements of all of Landlord’s policies of insurance at any time in force with respect to the common areas of the Building. Tenant agrees for itself and for its sublessees, employees, agents, contractors and invitees to comply with the Rules and Regulations, provided the same are enforced in a non-arbitrary manner. Signs. (a) Except as expressly provided herein, Tenant shall place no signs or advertising matter on the exterior or interior of the Building or at any other location in or about the Building. Initial placement of standard directional and identification signage shall be provided by Landlord to the directory in the Building and individual entry suite identification signage, and subsequent modifications thereto shall be at Tenant’s expense. Any lettering or signs placed on the interior of the Building shall be for directional purposes only, and such signs and lettering shall be of a type, kind, character, location and description, which have been approved by Landlord in writing. (b) So long as Tenant is not in Default under this Lease, the originally-named Tenant or its Permitted Transferee never leases less than seventy-five percent (75%) of all leasable space on floors 20-22 of the Building, and provided Tenant obtains and maintains at Tenant's expense all necessary permits, licenses and approvals, Tenant shall have the right to install and maintain, at Tenant’s sole cost and expense, (i) logo buttons in the passenger elevator cabs serving floors 20-22 of the Building, which buttons must be consistent with Building standard; and (ii) one (1) exterior sign on the Building as shown on Exhibit “E”, subject to the following terms and conditions: The location, design, construction, size and all other aspects of such signage and the installation thereof shall be subject to Landlord's prior written consent. 9 The expense of installing, constructing, insuring, maintaining, replacing and removing such signage shall be at the sole cost and expense of Tenant and shall be paid directly by Tenant. Tenant shall be responsible for all costs and expenses associated with such signage and Tenant shall promptly repair any damage to the Building resulting from the installation, construction, maintenance or removal of such signage, normal wear and tear excepted. Installation of signage shall occur outside of Building operating hours. If installation requires access to another tenant's suite or the Building engineer's office, a security officer or the Building engineer shall be required to be on-site during such installation at the sole cost and expense of Tenant. Tenant hereby agrees to indemnify and hold Landlord harmless (except where such accident, injury, death or loss results from the gross negligence or intentional misconduct of Landlord or its agents, employees, or contractors) for any cost, expense, loss or other liability associated with the installation, construction, maintenance and removal of such signage. If Tenant requests any assignment or subletting of this Lease, Tenant's rights with respect to the sign as contained herein shall not be transferable or assignable to an assignee or subtenant (other than a Permitted Transferee) without the express prior written consent of Landlord which consent may be granted, withheld or conditioned in Landlord's sole and absolute discretion. Upon the expiration or earlier termination of this Lease or Tenant’s signage rights, unless otherwise directed by Landlord, Tenant shall promptly remove the signage and reimburse Landlord for all costs and expenses associated with restoration of the Building and any damage to the Building caused by such removal. Notwithstanding anything contained herein to the contrary, Tenant shall not be responsible to reimburse Landlord or repair signage damage on the Building existing on the Effective Date caused by prior signage not belonging to Tenant. Landlord makes no representation or warranty whether the City of Chicago may approve signage for Tenant. Tenant's exterior signage right and logo button signage right are personal to the above-named Tenant and its Permitted Transferees. Alterations. (a) General. Tenant shall not make any alterations, additions or improvements to the Premises without Landlord’s prior written consent, which consent will not be unreasonably withheld, conditioned or delayed, provided, Landlord’s consent shall not be necessary for alterations that are non-structural and cosmetic and do not exceed $50,000 in the aggregate over a twelve (12) month period. Tenant shall permit no lien or claim for lien of a mechanic, laborer, or supplier or any other lien to be filed against the Premises and/or any portion of the Building arising out of work performed, or alleged to have been performed by, at the direction of or on behalf of Tenant. The interest of Landlord in the Land and the Building shall not be subject to liens for improvements made by Tenant or by persons claiming by, through or under Tenant, and Tenant agrees it shall notify any person making any improvements on its behalf of this provision. If requested by Landlord, Tenant shall provide to Landlord, prior to the commencement by Tenant of any alterations to the Premises as contemplated hereby, evidence reasonably satisfactory to Landlord of Tenant’s ability to pay for such work and materials in full. Tenant shall indemnify and hold Landlord harmless (except where such accident, injury, death or loss results from the gross negligence or intentional misconduct of Landlord or its agents, employees, or contractors) from and against all claims and liabilities of every kind, nature and description which may arise out of or in any way be connected with such work. Should any claim of lien or other lien be filed against the Premises or the Building by reason of any act or omission of Tenant or any of Tenant’s agents, employees, contractors or representatives, then Tenant shall cause the same to be canceled and discharged of record or shall deliver to Landlord a bond or other security satisfactory to Landlord within twenty-one (21) days after the filing thereof. Should Tenant fail to discharge such lien or deliver such security within such twenty-one (21) day period, then Landlord may discharge the same, in which event Tenant shall reimburse Landlord, on demand, as Additional Rent, for the amount of the lien or the amount of the bond, if greater, plus all administrative costs incurred by Landlord in connection therewith. The remedies provided herein shall be in addition to all other remedies available to Landlord under this Lease or otherwise. Tenant expressly agrees and acknowledges that in the course of the performance by it of any alterations, additions or improvements to the Premises pursuant hereto, and all at Tenant’s sole cost and expense, it shall obtain all necessary governmental permits and certificates for the commencement and completion and for final approval thereof and it shall comply with all laws, codes, ordinances, rules and regulations of any municipal, county, state, federal and/or other governmental authority and/or any bureau or department thereof which relate (s) thereto and/or whose requirements may be triggered on account thereof, including, without limitation, the Americans With Disabilities Act (and any and all regulations adopted in connection therewith) and with all applicable requirements of insurance bodies and as any of such laws, codes, ordinances, rules and/or regulations may relate to, otherwise affect and/or precipitate the need for any modifications in and/or to the Common Areas and/or the Building arising from the performance by Tenant of any alterations, additions or improvements to the Premises hereunder. 10 (b) Telecommunications Improvements. If at any time during the Term, or any renewal thereof, Tenant contracts with or makes arrangements for service with an applications service provider (“ASP”), defined as any entity providing telephone, internet, video, cable and/or other broadband related services (the “Services”), which ASP does not have a contractual relationship with Landlord and/or any incumbent telecommunications provider (“CLEC” or “ILEC”) that does not already have an easement with respect to the Land and/or the Building (or other such similar contractual relationship or right to be present or have access to the Land and/or the Building), and which must gain and/or maintain a physical presence in the Premises and/or on the Land and/or the Building in some manner in order to provide the Services to Tenant, Tenant must notify Landlord in writing, identifying the name and contact information of such ASP, and obtain Landlord’s consent, such consent not to be unreasonably withheld, conditioned or delayed. Landlord and the named ASP shall then negotiate and execute a telecommunications service agreement (“TSA”) allowing the ASP to access the Building and/or the Premises, as the case may be. Additionally, if Tenant is, itself, an ASP, CLEC, ILEC, or otherwise capable of providing the Services, and desires to install fiber or other wiring or wireless solutions throughout the Premises and/or the Building, Tenant must notify Landlord in writing, obtain Landlord’s consent, such consent not to be unreasonably withheld, conditioned or delayed, and Landlord and Tenant shall negotiate and execute a TSA with respect to such installation. Notwithstanding the foregoing, if Tenant contracts with an ASP, CLEC or ILEC with which Landlord does have a contractual relationship, or which does have an easement or other such right to gain access or be otherwise present on the Land and/or the Building, but which does not presently have the necessary equipment, wiring and/or fiber optics running to the Premises, and which will have to make any alteration or improvement to the Building, the Land and/or the Premises in order to provide the Services to Tenant, Tenant then must also notify Landlord in writing, identifying the name and contact information of such ASP, CLEC or ILEC, and obtain Landlord’s consent, such consent not to be unreasonably withheld, conditioned or delayed. Landlord and the named ASP, CLEC or ILEC shall then negotiate a TSA allowing such ASP, CLEC or ILEC to access the Land and/or the Building, as the case may be. Tenant acknowledges that if Landlord consents to Tenant’s proposed arrangement for the Services, the TSA, which shall bind both Tenant and Tenant’s ASP, CLEC or ILEC (or in the case of (2) above, the TSA shall bind both Tenant and Landlord), is a nonexclusive license agreement only. (c) At Tenant’s expense, in compliance with all applicable law, provided such installations are compliant with Building systems, and provided Landlord’s keycards continue to provide access, Tenant may install key card reader limited access to the Premises and security systems in the elevators serving the Premises. All such installations shall be subject to the prior written approval of Landlord, not to be unreasonably withheld. At Landlord’s request, Tenant shall be required to remove such improvements installed by Tenant and restore any damage caused thereby upon the expiration or earlier termination of the Lease. Right of Entry. Landlord and its managing agent and agents of either shall have the right, at all reasonable times during the Term, to enter and inspect the Premises and to make repairs and/or alterations Landlord deems necessary, with reasonable notice, except in cases of emergency, in which case no notice shall be required. Landlord has the right to show the Premises to prospective tenants during the last nine (9) months of the Term (unless Tenant has exercised an available renewal option), or at any time that Tenant has either permanently vacated the Premises or Tenant is in Default beyond the applicable cure period. Landlord shall have the right at all times to alter, renovate and repair portions of the Building which do not include the Premises, notwithstanding any temporary inconvenience or disturbance to Tenant. Landlord shall use commercially reasonable efforts to minimize inconvenience or disturbance to Tenant, provided Landlord shall not be required to pay overtime. Destruction of Premises. (a) Casualty. If a fire or other casualty (collectively, “Casualty”) which damages the Premises or the Building occurs and materially affects the use of the Premises, Landlord shall make an initial estimate of the time needed to complete necessary repairs to the Building and the Premises and notify Tenant of same within sixty (60) days of the Casualty (“Landlord’s Notice”). (b) Substantial Repairs Required. If the Premises are rendered unusable by the Casualty and Landlord’s initial estimate of the time needed for repairs exceeds two hundred seventy (270) days, Landlord or Tenant may, by written notice to the other given within fifteen (15) business days after Tenant’s receipt of Landlord’s Notice, terminate this Lease effective as of the date of the Casualty. If the Premises are rendered unusable by the Casualty, but Landlord’s initial estimate of the time needed for repair is two hundred seventy (270) days or less, subject to the terms of any mortgage encumbering the Building, Landlord will proceed with the restoration of the Premises and/or the Building as set forth below. 11 (c) Substantial Repairs Not Required. If the Premises are still usable after the Casualty, then neither Landlord nor Tenant shall have the right to terminate this Lease. (d) Casualties During Last Six Months. Either party may terminate this Lease if the Casualty occurs within the last six (6) months of the Term and the Premises are rendered unusable. (e) Repairs. Unless the Lease is terminated, subject to the terms of any mortgage encumbering the Building, Landlord will repair the Premises and/or the Building (other than leasehold improvements installed by Tenant and personal property), as the case may be, to substantially the same condition as existed immediately prior to the Casualty. At the request of Landlord, Tenant shall relocate, at Tenant’s expense, all personal property from the Premises prior to and during the period of the repairs. (f) Rent Abatement. If the Premises are damaged by Casualty and the Lease is not terminated, the Rent and Additional Rent shall abate for that part of the Premises which is rendered unusable and not occupied by Tenant on a per-diem basis from the date of the Casualty until the date on which Landlord has substantially completed the required work. If Landlord makes other space available to Tenant and Tenant accepts such space, rent for such substitute premises shall be the fair rental value of such premises. Condemnation. (a) Substantial Taking. If all or part of the Building is taken or condemned by any authority for any public use or purpose (including a deed given in lieu of condemnation), which renders the Premises unusable as reasonably determined by Landlord, this Lease shall terminate as of the date title vests in such authority and the Rent shall be apportioned as of such date. (b) Insubstantial Taking. If any part of the Building is taken or condemned (including a deed given in lieu of condemnation), but the Premises are still completely usable, this Lease shall not terminate. Landlord, upon receipt and to the extent of a proportionate amount of the award in condemnation or proceeds of sale, shall make necessary repairs and restorations to restore the Premises to as near their former condition as circumstances will permit, and to the Building to the extent necessary to make the Premises complete. If Landlord is unable to make the Premises complete due to Condemnation, then for the purposes of this Lease, it will be considered a Substantial Taking. (c) Appointment of Award. Landlord shall be entitled to receive the price or award from any sale, taking or condemnation without any payment to Tenant. Landlord acknowledges that Tenant shall have the right separately to pursue against the condemning authority an award in respect of the loss, if any, to leasehold improvements paid by Tenant, Tenant’s personal property, and Tenant’s cost of relocation without any credit or allowance for Landlord and for any loss for injury, damage or destruction to or of Tenant’s business resulting from such taking. Under no circumstances shall Tenant seek or be entitled to any compensation for the value of its leasehold estate, which Tenant hereby assigns to Landlord. Assignment and Sublease. (a) Consent. Without the prior written consent of Landlord (which shall not be unreasonably withheld, conditioned or delayed), Tenant shall not sublease the Premises, or assign, mortgage, pledge, hypothecate or otherwise transfer or permit the transfer of this Lease or the interest of Tenant in this Lease, in whole or in part, by operation of law, court decree or otherwise. If Tenant desires to assign this Lease or to enter into any sublease of the Premises, Tenant shall deliver written notice of such intent to Landlord, together with a copy of the proposed assignment or sublease at least twenty-one (21) days prior to the effective date of the proposed assignment or sublease (provided, that Tenant agrees that Landlord’s receipt of such copy shall not be deemed to constitute Landlord’s acceptance and/or approval of the terms thereof). Any approved sublease shall be expressly subject to the terms and conditions of this Lease. In the event of any approved sublease or assignment, Tenant shall not be released or discharged from any liability, whether past, present or future, under this Lease, including any renewal term of this Lease. For purposes of this Paragraph 16, an assignment shall be considered to include a change in the majority ownership or control of Tenant if Tenant is a corporation or limited liability company whose shares of stock or membership interests are not traded publicly (only for so long as Tenant is not traded publicly) or, if Tenant is a partnership, a change in the general partner of the partnership or a change in the persons holding more than 50% of the interests in the partnership, or a change in majority ownership or control of any general partner of the partnership. Tenant shall pay to Landlord fifty percent (50%) of all rent and other consideration received by Tenant in excess of the Rent to be paid by Tenant hereunder for the portion of the Premises so transferred after deduction of all Tenant expense to sublease the Premises including all concessions, professional fees, commissions and any other reasonable expense. Such rent shall be paid as and when received by Tenant. 12 (b) Processing Fee. In the event Landlord shall consent to any assignment or sublease, Tenant shall reimburse Landlord, the actual, third party reasonable attorney’s fees and related out of pocket costs associated with processing such assignment or sublease. The aforesaid reimbursement shall be due and payable upon Landlord’s invoice of same to Tenant. Said reimbursement shall be due upon each sublease and/or assignment. (c) Reasonable Standards. The parties hereby agree that it shall be reasonable under this Lease and under any applicable law for Landlord to withhold consent to any proposed assignment, sublease or other transfer where one or more of the following applies (without limitation as to other reasonable grounds for withholding consent): (i) the transferee is of a character or reputation or engaged in a business which is not consistent with the quality of the Building, (ii) the transferee intends to use the Premises for purposes that are not permitted under this Lease, (iii) the subleased space and/or the remainder of the Premises are not regular in shape with appropriate means of ingress and egress suitable for normal renting purposes, (iv) the transferee is either a government (or agency or instrumentality thereof) or an occupant of the Building, (v) Tenant has committed and failed to cure a Default at the time Tenant requests consent to the proposed transfer, or (vi) in the judgment of Landlord, such a transfer would violate any term, condition, covenant, or agreement of the Landlord involving the Building or any other tenant's lease within it. If Landlord wrongfully withholds its consent to any proposed assignment, sublease or other transfer, Tenant's sole and exclusive remedy therefor shall be to seek specific performance of Landlord's obligation to consent to such transfer. (d) Permitted Transfers. Notwithstanding Section 16(a), Tenant may assign all or part of its interest in this Lease or sublease all or part of the Premises (a “Permitted Transfer”) to the following types of entities (a “Permitted Transferee”) without the written consent of Landlord: any corporation, limited partnership, limited liability partnership, limited liability company or other business entity in which or with which Tenant, or its corporate successors or assigns, is merged or consolidated, in accordance with applicable statutory provisions governing merger and consolidation of business entities, so long as (i) Tenant’s obligations hereunder are assumed by the entity surviving such merger or created by such consolidation; and (ii) the Tangible Net Worth of the surviving or created entity is not less than the Tangible Net Worth of Tenant as of the date of the Permitted Transfer. Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant shall remain liable for the performance of all of the obligations of Tenant hereunder, or if Tenant no longer exists because of a merger, consolidation, or acquisition, the surviving or acquiring entity shall expressly assume in writing the obligations of Tenant hereunder. Additionally, the Permitted Transferee shall expressly assume in writing the obligations of Tenant hereunder; and it shall comply with all of the terms and conditions of this Lease and the use of the Premises by the Permitted Transferee may not violate any other agreements affecting the Premises, the Building, Landlord or other tenants of the Building. No later than ten (10) business days after the effective date of any Permitted Transfer, Tenant agrees to furnish Landlord with (x) copies of the instrument effecting the Permitted Transfer, (y) documentation establishing Tenant’s satisfaction of the requirements set forth above applicable to any such Permitted Transfer, and (z) evidence of insurance as required under this Lease with respect to the Permitted Transferee. The occurrence of a Permitted Transfer shall not waive Landlord’s rights as to any subsequent Transfers. “Tangible Net Worth” means the excess of total assets over total liabilities, in each case as determined in accordance with generally accepted accounting principles consistently applied, excluding, however, from the determination of total assets all assets which would be classified as intangible assets under GAAP including goodwill, licenses, patents, trademarks, trade names, copyrights, and franchises. In the event that Tenant desires to effect a Permitted Transfer, however the Tangible Net Worth requirement is not met, Landlord agrees to be reasonable and discuss in good faith with Tenant the possibility of achieving Tenant net worth equivalent and creditworthiness acceptable to Landlord via alternative means of credit enhancement, such as an additional letter of credit. Any subsequent assignment or sublease by a Permitted Transferee shall be subject to the terms of this Article 16. Subordination, Attornment, and Estoppel. (a) Subordination. This Lease and the rights of Tenant hereunder are expressly subject and subordinate to the lien and provisions of any mortgage, deed of trust, deed to secure debt, ground lease, assignment of leases or other security instrument or operating agreement (collectively, a “Security Instrument”) now or hereafter encumbering the Premises, the Building and/or the Land, or any part thereof, and all amendments, renewals, modifications and/or extensions of and to any such Security Instrument and to all advances made or hereafter to be made upon any such Security Instrument. Tenant shall, within ten (10) days after receipt of written notice from Landlord, execute and deliver such further instrument or instruments, in such form as may be required by Landlord or any holder of a proposed or existing Security Instrument, subordinating this Lease to the lien of any such Security Instrument as may be requested in writing by Landlord or such holder from time to time. 13 (b) Attornment. In the event of foreclosure of any such Security Instrument by voluntary agreement or otherwise, or the commencement of any judicial action seeking such foreclosure, Tenant, at the request of Landlord, shall attorn to such mortgagee or purchaser in foreclosure. Tenant agrees to execute and deliver at any time upon request of any such mortgagee, purchaser or their successors any instrument to further evidence such attornment. (c) Estoppel Certificate. Tenant shall, within ten (10) days of receipt of written notice from Landlord, deliver to Landlord a statement in writing certifying that this Lease is unmodified and in full force and effect, or, if there have been modifications, that this Lease, as modified, is in full force and effect and providing a true, correct and complete copy of this Lease and any and all modifications of this Lease; the amount of each item of the Rent then payable under this Lease and the date to which the Rent has been paid; that Landlord is not in default under this Lease or, if in default, a detailed description of such default; that Tenant is or is not in possession of the Premises, as the case may be; and containing such other information and agreements as may be reasonably requested by Landlord or its lender. (d) SNDA. It shall be a condition to the effectiveness of this Lease that Landlord, Tenant and Landlord’s current mortgage lender execute the Subordination, Non-Disturbance and Attornment Agreement (“SNDA”) attached hereto as Exhibit “F”. Landlord shall use commercially reasonable efforts to obtain a SNDA from Landlord’s future mortgage lenders on the lender’s standard form. Tenant shall pay Landlord’s mortgage lender’s SNDA processing, legal and other fees. Tenant shall reimburse Landlord for same within thirty (30) days of receipt of an invoice therefore. Tenant may be required to execute a SNDA first before Landlord or Landlord’s mortgagee will execute; with respect to the SNDA attached hereto as Exhibit “F”, Tenant’s execution thereof shall be simultaneous to the execution of this Lease. A party’s signature on a SNDA shall evidence such party’s acceptance of such SNDA. Waiver and Indemnification. (a) Tenant shall indemnify, defend and save harmless Landlord from and against any and all liability, liens, claims, demands, damages, expenses, fees, costs, fines, penalties, suits, proceedings, actions and causes of action of any and every kind and nature arising or growing out of or in any way connected with the use, occupancy, management or control of the Premises by Tenant, its agents, employees, contractors or invitees or the operations, conduct or activities in the Premises or the Building by Tenant, its agents, employees, contractors or invitees. (b) Landlord shall indemnify, defend and save harmless Tenant from and against any and all liability, liens, claims, demands, damages, expenses, fees, costs, fines, penalties, suits, proceedings, actions and causes of action of any and every kind and nature arising or growing out of or in any way connected with the use, occupancy, management or control of the common areas of the Building by Landlord, its agents, employees, contractors or invitees or the operations, conduct or activities in the common areas of the Building by Landlord, its agents, employees, contractors or invitees. (c) Landlord and Tenant’s indemnity obligations under this Paragraph 18 shall survive the expiration or earlier termination of this Lease. Tenant agrees that Landlord shall not be liable to Tenant for, and Tenant waives any claim against Landlord with respect to, any loss by theft or any other property damage, personal injury or death suffered or incurred by Tenant or any of Tenant’s agents, employees, customers or other invitees in connection with any unauthorized entry into the Premises or other acts, whether or not criminal or willful, of third parties, except to the extent same is due to Landlord’s gross negligence or intentional misconduct. Insurance. (a) Required Coverage. Tenant shall maintain the following coverages in the following amounts. Commercial General Liability Insurance (or its equivalent) covering the insured against claims of bodily injury and death, personal injury and property damage arising out of Tenant’s operations, assumed liabilities or use of the Premises, for limits of liability not less than Two Million and No/100 Dollars ($2,000,000.00) combined single limit per occurrence and Four Million and No/100 Dollars ($4,000,000.00) combined single limit annual aggregate. Property Insurance covering (a) Tenant’s property, and (b) any improvements and alterations made by Tenant or at Tenant’s request. Such insurance shall be written on a “Causes of Loss – Special Form” basis (or its equivalent), for the full replacement cost (as shall be approved by Landlord) without deduction for depreciation, and shall include coverage for vandalism, malicious mischief and sprinkler leakage. The proceeds of such insurance shall be used for the repair or replacement of the property so insured. Upon termination of this Lease following a casualty as set forth herein the proceeds under (a) shall be paid to Tenant and the proceeds under (b) in excess of Tenant’s unamortized cost associated therewith shall be paid to Landlord. Notwithstanding the foregoing, Landlord shall have the option at any time, upon three (3) months’ notice to Tenant, to procure property insurance covering leasehold improvements on all the premises throughout the Building and thereafter include the premium of such policy as an element of Operating Expenses. 14 Intentionally deleted. Statutory worker’s compensation, together with employers liability coverage at limits of: $500,000 Each Accident $500,000 Each Employee by Disease $500,000 Policy Limit by Disease (b) Form of Policies. The minimum limits of policies of insurance required of Tenant under this Lease shall in no event limit the liability of Tenant under this Lease. All liability insurance shall (a) name Landlord, Landlord’s asset manager, Landlord’s property management agent, and at Landlord’s request, any mortgagee, each as an additional insured, as their respective interests may appear; (b) specifically cover the liability assumed by Tenant under this Lease, including, but not limited to, Tenant’s indemnity obligations under this Lease; (c) be issued by an insurance company having a rating of not less than A- IX in Best’s Insurance Guide or that is otherwise acceptable to Landlord and licensed to do business in Illinois; (d) be primary insurance as to all claims thereunder and provide that any insurance carried by Landlord shall be excess and non-contributing with any insurance requirement of Tenant; (e) provide that said insurance shall not be canceled, expire or coverage reduced unless thirty (30) days’ prior notice shall have been given to Landlord; and (f) if Tenant has a net worth of less than Ten Million and No/100 Dollars ($10,000,000.00), have a deductible not greater than Five Thousand and No/100 Dollars ($5,000.00). (c) Evidence of Insurance. Tenant shall deliver a copy of each paid-up policy (authenticated by the insurer) or other evidence of insurance reasonably satisfactory to Landlord, evidencing the existence and amount of each insurance policy required hereunder on or before the date possession of the Premises is delivered to Tenant and Tenant shall deliver replacement certificates at least thirty (30) days before the expiration dates of the applicable policies. Landlord may upon request, at any time and from time to time, inspect or copy any insurance policies that this Lease requires Tenant to maintain. Tenant agrees that, if Tenant does not obtain and maintain such insurance, Landlord may (but shall not be required to) after five (5) days’ notice to Tenant during which time Tenant does not supply Landlord evidence of the required insurance, procure said insurance on Tenant’s behalf and charge Tenant the premiums therefor, payable upon demand. Tenant shall have the right to provide the insurance required hereunder pursuant to blanket policies obtained by Tenant, provided such blanket policies afford coverage as required by this Lease. (d) Additional Insurance Obligations. Landlord may require that Tenant obtain additional types of insurance, including but not limited to earthquake, sprinkler leakage by earthquake, environmental and terrorism insurance to the extent such coverages are standard for similar properties in the same geographic area as the Building and are available at commercially reasonable rates. (e) Mutual Waiver of Subrogation. Landlord and Tenant each agree that neither Landlord nor Tenant (nor their respective successors or assigns) will have any claim against the other for any loss, damage or injury to property which is covered by insurance carried by either party (or which would have been covered if the respective party had carried the insurance required by this Lease), notwithstanding the negligence of either party in causing the loss. Each party agrees to obtain an agreement from its insurer permitting the foregoing waiver if the policy does not expressly permit a waiver of subrogation. (f) Independent Obligations. Tenant acknowledges and agrees that Tenant’s insurance obligations under this Lease are independent of Tenant’s indemnity obligations, liabilities and duties under this Lease. Relocation. Intentionally deleted. Default by Tenant/Landlord Remedies. (a) Events of Default: Any of the following occurrences or acts shall constitute an event of default under this Lease (“Default”). If Tenant, at any time during the Term, shall (a) fail to make any payment of the Rent or other sum herein required to be paid by Tenant within five (5) days after notice from Landlord that the same is past due (provided that Landlord shall not be required to give such notice more than twice in any twelve (12) month period), (b) fail to cure, immediately after notice from Landlord, any hazardous condition which Tenant has created or suffered in violation of law or this Lease, (c) fail to observe or perform or be in breach of any of the covenants in respect of assignment, subletting and encumbrance set forth hereinabove, (d) fail to deliver an estoppel certificate within the time period required under Section 17 above; or (e) fail to observe or perform any other provision hereof and cure same within thirty (30) days after Landlord shall have delivered to Tenant written notice of such failure, provided that if the failure is of such a nature as to be impossible to be cured by the end of such thirty-day cure period, the thirty-day period shall be extended as reasonably required to cure said failure provided that Tenant has commenced to cure the default during the aforesaid thirty-day notice period and diligently pursues a cure to its completion. 15 To the full extent permissible under the Bankruptcy Reform Act of 1978, as amended, or any successor thereto, (a) if Tenant or any Guarantor, shall file a petition in bankruptcy or for reorganization or for an arrangement pursuant to any present or future federal or state bankruptcy law or under any similar federal or state law, or shall be adjudicated, bankrupt or insolvent or shall make an assignment for the benefit of its creditors or shall admit in writing its inability to pay its debts generally as they become due, or if a petition or answer proposing the adjudication of Tenant or any Guarantor as a bankrupt or its reorganization under any present or future federal or state bankruptcy law or any similar federal or state law shall be filed in any court and such petition or answer shall not be discharged or denied within thirty (30) days after the filing thereof; (b) if a receiver, trustee or liquidator of Tenant or any Guarantor of all or substantially all of the assets of Tenant or any Guarantor of the Premises or any portion thereof shall be appointed in any proceeding brought by or against Tenant or any Guarantor and shall not be discharged within thirty (30) days after such appointment, or if Tenant or any Guarantor shall consent to or acquiesce in such appointment; or (c) if the applicable provisions of the Bankruptcy Reform Act of 1978, as amended, specifically Sections 363 and 365 thereof, are not satisfied to the fullest extent possible. (b) Remedies. Upon the occurrence of a Default by Tenant under this Lease at the option of Landlord and in addition to all other rights and remedies provided in this Lease, at law or in equity, Landlord shall have the following rights and remedies: to terminate this Lease by notice to Tenant, in which event the Term and all right, title and interest of Tenant hereunder shall end on the date stated in such notice; to terminate the right of Tenant to possession of the Premises without terminating this Lease, by giving notice to Tenant that Tenant’s right of possession shall end on the date stated in such notice, whereupon the right of Tenant to possession of the Premises or any part thereof shall cease on the date stated in such notice. In the event of the foregoing, Landlord shall have the right to re-enter the Premises without demand of Rent or demand of possession and forthwith to proceed to recover possession of the Premises by process of law; any notice to quit, or of intention to re-enter the same being hereby expressly waived by Tenant; Landlord may enforce the provisions of this Lease and may enforce and protect the rights of Landlord hereunder by a suit or suits in equity or at law for the specific performance of any covenant or agreement contained herein, and for the enforcement of any other appropriate legal or equitable remedy, including without limitation (aa) injunctive relief, (bb) recovery of all moneys due or to become due from Tenant under any of the provisions of this Lease, and (cc) any other damages incurred by Landlord by reason of Tenant’s Default; Intentionally deleted; and to recover from Tenant all reasonable damages and expenses incurred by Landlord as a result of any breach by Tenant. Any damages or loss of Rent sustained by Landlord may be recovered by Landlord, at Landlord’s option, at the time of reletting, or in separate actions, from time to time, as said damages shall have been made easily ascertainable by successive reletting, or, at Landlord’s option, may be deferred until the expiration of the Term in which event Tenant hereby agrees that the cause of action shall not be deemed to have accrued until the Termination Date. Notwithstanding anything to the contrary herein contained, Landlord shall not be required to serve Tenant with any notices or demands as a prerequisite to its exercise of any of its rights or remedies under this Lease, other than those notices and demands specifically required under this Lease.
